242 F.2d 511
PHILADELPHIA BRIEF CASE CO., a Partnership Comprising William Finkelstein, Joseph Finkelstein, Leonard Kolker (Plaintiffs), Appellants,Edward Rockman, Jerome W. Epton, Max E. Levin, Abe Romolt, and National Leather Handle Co., of Chicago, Illinois (Unwilling Plaintiffs)v.SPECIALTY LEATHER PRODUCTS CO., Inc., (Defendant), Appellee.
No. 12116.
United States Court of Appeals Third Circuit.
Argued March 18, 1957.
Decided March 27, 1957.
Rehearing Denied April 22, 1957.

Appeal from the United States District Court for District of New Jersey; Richard Hartshorne, Judge.
Harry Langsam, Philadelphia, Pa. (Stanley Bilker, Philadelphia, Pa., Harold Markowitz, Newark, N. J., on the brief), for appellants.
Norman N. Popper, Newark, N. J., for appellee.
Before MARIS, McLAUGHLIN and KALODNER, Circuit Judges.
PER CURIAM.


1
This is an appeal by the plaintiffs in a patent infringement suit from a judgment entered by the District Court for the District of New Jersey in favor of the defendant. The plaintiffs were licensees of the patent and they had joined the owners of the patent as unwilling plaintiffs in the suit. Having found from the uncontradicted evidence that the plaintiffs' real purpose in bringing the suit was not to support and enforce the patent but rather to secure its being declared void, the district court at the instance of the defendant struck the unwilling plaintiffs as parties, held that the plaintiffs were without authority to sue, and entered the judgment appealed from. The judgment will be affirmed for the reasons stated in the opinion filed by Judge Hartshorne in the district court, 145 F. Supp. 425, with which we are in full accord and to which we need add nothing.


2
The judgment of the district court will be affirmed.